UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------- X
                                        :
UNITED STATES OF AMERICA                :
                                        :
                                        :
          v.                            :    MEMORANDUM & ORDER
                                        :
                                        :    98-CR-444(KAM)
JESUS GRAJALES,                         :
                                        :
                Defendant.              :
                                        :
--------------------------------------- X
MATSUMOTO, United States District Judge:

          On April 23, 2019, Jesus Grajales (hereinafter

“defendant” or “Grajales”) moved for habeas corpus relief under

28 U.S.C. §§ 2241 and 2255, pursuant to the First Step Act.

(ECF No. 220, Mot. for Release from Custody (“Mot.”).)       Grajales

brings this motion based on the First Step Act, enacted on

December 21, 2018, which, among other criminal justice reforms,

amended 18 U.S.C. § 3624(b), the statutory provision providing

for the calculation of so-called good-time credit by the Federal

Bureau of Prisons (“BOP”), based on the sentence imposed by the

court, rather than time actually served.    (Mot. 2.)   He

challenges the BOP’s failure to calculate his entitled credit

under the amended § 3624, which would advance his release date

accordingly, and thus would render his present incarceration

unconstitutional.   (Id.)   The Government opposes defendant’s
motion.   (ECF No. 222, Gov’t Opp’n 1.)     For the following

reasons, defendant’s motion is denied in its entirety.

           Grajales pled guilty on March 19, 1999, to conspiring

to distribute cocaine in violation of 21 U.S.C. § 846 and to

conspiring to launder proceeds of narcotics sales in violation

of 18 U.S.C. § 1956.    (Mot. 2.)   Then District Judge Reena Raggi

imposed sentence on Grajales of 360 months custody and five-

years supervised release.    (ECF No. 98.)    This sentence was

reduced pursuant to 18 U.S.C. § 3582(c)(2) to 292 months on May

11, 2017, by Judge Sandra Townes.       (ECF No. 217, Order Reducing

Sent.)

                             DISCUSSION

           Federal prisoners may receive so-called good-time

credit towards their sentence by avoiding disciplinary issues

while incarcerated.    18 U.S.C. § 3264(b)(1).    Section

102(b)(1)(A) of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5193, 5222 (2018) (the “First Step Act” or the “Act”),

amends 18 U.S.C. § 3624(b)(1) to increase the maximum good-time

credit prisoners are entitled to from 47 days to 54 days per

year.

           Defendant, in challenging the execution of his

sentence, brings his motion, in part, under 28 U.S.C. § 2241.

(See Mot. (noticing his motion for “an order pursuant to

18 U.S.C. § 2241 (sic) and 18 U.S.C. § 2255 (sic)”)); Adams v.


                                    2
United States, 372 F.3d 132, 135 (2d Cir. 2004).   However, a

§ 2241 petition must be filed in the judicial district with

jurisdiction over the prisoner’s custodian.   Rumsfeld v.

Padilla, 542 U.S. 426, 434-35 (2004); 28 U.S.C. §§ 2242, 2243.

Grajales appears to be incarcerated at the Allenwood Federal

Correctional Institution in Allenwood, Pennsylvania.   See Inmate

Locator, Federal Bureau of Prisons,

https://www.bop.gov/inmateloc (last visited June 26, 2019).

Thus, his § 2241 petition was improperly filed in the Eastern

District of New York.

           Moreover, to the extent defendant moves the court to

recalculate his sentence and award credit for good-time served,

that responsibility lies, in the first instance, with the

Attorney General who, in turn, has delegated this authority to

the BOP.   28 C.F.R. § 0.96; see also United States v. Wilson,

503 U.S. 329, 333 (1992).   A prisoner who wishes to challenge

the BOP’s calculation of his sentence, including for the denial

of good-time credit, has administrative remedies available to

him.   Wilson, 503 U.S. at 335 (citing 28 C.F.R. §§ 542.10-

542.16).   Before a prisoner may seek habeas relief under § 2241,

he must first exhaust his administrative remedies with the BOP.

See, e.g., United States v. Keller, 58 F.3d 884, 894 (“To obtain

sentencing credit . . . a federal prisoner must first exhaust

his administrative remedies before seeking judicial relief.”).


                                 3
Grajales has not alleged, let alone established, that he

exhausted the administrative remedies available to him to

challenge the calculation of his sentence.    See Wright v.

Hudson, No. 12-CV-1638, 2015 WL 5971055, at *3 (N.D.N.Y. Oct.

14, 2015) (“Thus, with respect to a § 2241 petition challenging

the computation of credit on a federal sentence, a district

court has the power only to review a decision by the BOP, not to

make credit determinations in the first instance.”).

          Defendant argues instead that courts have deemed

§ 2241’s exhaustion requirement met in cases where the outcome

of the administrative proceedings is practically a foregone

conclusion.   (Mot. 12-13.)   That is, the Supreme Court has

excused a lack of exhaustion when either: (1) the prisoner faces

irreparable harm from delay; (2) there is some doubt as to

whether the agency was empowered to render relief; or (3) the

agency has indicated predetermination of the issue.    (Id. at 13

(citing Madigan v. McCarthy, 503 U.S. 140, 146-49 (1992)).)

In support of his argument that the BOP’s decision on

defendant’s requested relief is foregone, defendant cites to two

news articles, which are not appropriate legal authority.      (Id.)

Whether or not the BOP’s decision is predictable, the court

nevertheless lacks jurisdiction to grant relief under § 2241.

Defendant’s argument to the contrary, that exhaustion is a

“prudential consideration” and not jurisdictional, is


                                  4
unpersuasive.    See United States v. Woods, 888 F.2d 653, 654

(10th Cir. 1989) (“[A] defendant’s failure to exhaust

administrative remedies does not preclude judicial review where

the government fails to raise an objection.” (emphasis added)).

           Turning to the branch of plaintiff’s motion brought

under § 2255, this court must deny the motion.     Defendant’s

reading of § 102(b) of the Act is contrary to its plain meaning

and defendant has not carried his burden to overcome the

statute’s clear, unambiguous meaning.    Section 102(b)(1) of the

Act amended the good-time credit provision of 18 U.S.C. § 3624

to permit federal prisoners to earn 54 days of good conduct time

for each year of their imposed sentence served.     First Step Act

§ 102(b)(1).    Section 102(b)(2) of the Act clearly states that

“amendments made by this subsection shall take effect beginning

on the date that the Attorney General completes and releases the

risk and needs assessment system” required by § 101(a) of the

Act.   See Id. §§ 101 (a), 102(b)(1)(B)(emphasis added).    Section

101(a) does not require the Attorney General to complete the

assessment system until 210 days after the Act’s enactment, or,

approximately July 2019.    Id. § 101(a).   The court understands

that the Attorney General has not implemented the assessment

system as of the date of this Order.

           Defendant argues on multiple fronts that this court

should decline to give the statute its plain meaning such that


                                  5
§ 102(b)(1)(A) is immediately effective because the effective

date provision in § 102(b)(2) is “rationally connected” solely

to the Act’s newly created risk and needs assessment system.

(Mot. 7.)    First, defendant argues that the “full statutory

context” should compel the court to construe narrowly “this

subsection” in § 102(b)(2) to apply the effective date provision

only to the newly promulgated subsection (g) of 18 U.S.C.

§ 3624, and not § 102(b) of the Act itself.      (Id.)    Second,

defendant argues that a plain reading of § 102(b) would be

arbitrary and capricious because it would delay the effective

date of the amendments to an uncertain time in the future.          (Id.

at 10.)   Defendant also argues that if § 102(b)(1)(A) is not

given immediate effect, the result would violate defendant’s due

process and equal protection rights.    (Id.)

            With regard to his first argument, defendant asserts

that, absent a “clear direction by Congress to the contrary,”

Gozlon-Peretz v. United States, 498 U.S. 395, 403 (1991), a law

takes effect on the date of enactment.    (Mot. 7.)      Defendant

accordingly argues that the effective date provision of § 102(b)

does not apply to § 102(b)(1)(A) but only to § 102(b)(1)(B) such

that there is no clear direction by Congress to the contrary as

to § 102(b)(1)(A)’s effective date.    (Id.)    According to

defendant, canons of construction support adopting this limited

view of § 102(b)(2) because courts should not construe statutes


                                  6
leading to “absurd” results or impute to Congress intent leading

to “arbitrary” results.    (Id. at 8.)

          Second, defendant argues that courts construe remedial

legislation aimed at correcting prior drafting oversight to be

immediately effective.    (Id. at 9.)    In support, defendant cites

to Gozlon-Peretz where the Supreme Court construed the

Controlled Substances Penalties Amendments Acts of 1984 to be

effective upon enactment because “the apparent purpose of the

legislation [was] to rectify an earlier mistake.”     (Id. (citing

498 U.S. at 404).)

          Although these arguments are well-reasoned and not

entirely without merit, because the plain language of § 102(b)

is “unambiguous,” the court’s “inquiry begins with the statutory

text, and ends there as well.”    Nat’l Ass'n of Mfrs. v. Dept. of

Def., 138 S. Ct. 617, 631 (2018); see also BedRoc Ltd., LLC v.

United States, 541 U.S. 176, 183 (2004) (plurality opinion)).

Indeed, defendant concedes that § 102(b), considered on its own,

could rationally be read to encompass § 102(b)(1)(A), the

amendments relating to good-time credit.     (Mot. 7.)   The

structure and text of § 102(b) clearly indicate that the

reference to “this subsection” unambiguously refers to § 102(b),

i.e. both §§ 102(b)(1)(A) and (b)(1)(B), and not subsection (g)

of 18 U.S.C. § 3624.   A contrary reading is not warranted and

would, in fact, be confusing.    Moreover, the court finds that a


                                  7
plain reading would not lead to an absurd or arbitrary result.

Thus, there is “clear direction by Congress” that § 102(b) of

the Act is not immediately effective.

           Since the First Step Act became law, many courts have

reached the same conclusion. See United States v. Scouten, No.

13-CR-0020S, 2019 WL 1596881, at *1 (W.D.N.Y. Apr. 15, 2019);

United States v. Yates, No. 15-40063, 2019 WL 1779773 (D. Kan.

Apr. 23, 2019); United States v. Parrett, No. 01-CR-0168, 2019

WL 1574815, at *1 (E.D. Wisc. Apr. 11, 2019); Johnson v. Bureau

of Prisons, No. 19-CV-0224, 2019 WL 1569360, at *2 (N.D. Tex.

Apr. 11, 2019); United States v. Powell, No. 11-CR-0075-JMH,

2019 WL 1521972, at *3 (E.D. Ky. Apr. 8, 2019); Roy v. U.S.

Bureau of Prisons, No. 19-CV-0059, 2019 WL 1441622, at *1–2

(E.D. Wash. Apr. 1, 2019); Sheppard v. Quintana, No. 19-0084,

2019 WL 1103391, at *2 (E.D. Ky. Mar. 8, 2019); Oscar Molina v.

Underwood, No. 19-CV-0641-K-BN, 2019 WL 1533444, at *2 (N.D.

Tex. Mar. 19, 2019), adopted at No. 19-CV-641-K, 2019 WL 1531853

(N.D. Tex. Apr. 9, 2019); see also Kornfeld v. Puentes, No. 19-

CV-0263, 2019 WL 1004578, at *3 (E.D. Cal. Mar. 1, 2019).            This

court sees no reason to decide differently. 1


1     The order defendant attaches to his motion does not include any legal
analysis nor cite any legal authority, and thus is unpersuasive. (See ECF
No. 220-2, Ex. B, Order.) Exhibit B to the Motion is an order issued in the
Federal District Court for the District of Oregon granting a similar motion
by a federal prisoner under the First Step Act. United States v. Walker, No.
10-CR-0298, slip op. (D. Or. Feb. 7, 2019). However, that court granted the
motion for recalculation (and thus the prisoner’s release) without deciding


                                     8
            As for defendant’s remaining arguments, the court

finds they are likewise without merit.          In order to state an

equal protection claim, defendant must first show that the law

treats him differently than others similarly situated.             Dorcely

v. Wyandanch Union Free Sch. Dist., 665 F. Supp. 2d 178, 194

(E.D.N.Y. 2009) (citing Diesel v. Town of Lewisboro, 232 F.3d

92, 103 (2d Cir. 2000)).       He has not done so, nor could he, as

the First Step Act, and the staggered implementation of the

good-time credit provision, applies to all prisoners similarly

situated, and federal prisoners do not comprise a suspect class.

Nicholas v. Tucker, 114 F.3d 17, 20 (2d Cir. 1997).

Additionally, defendant’s argument pursuant to the Fifth

Amendment’s due process clause is unavailing.           Defendant does

not have a constitutional right to the calculation of a good-

time credit in the first place, let alone a right to an

immediate new calculation method.         Perez v. Zenk, No. 04-CV-

5069, 2005 WL 990696, at *4 (E.D.N.Y. Apr. 11, 2005) (“As to the

question of fundamental rights, the good time credit statute

merely authorizes the BOP to offer prisoners the benefit of a

reduced sentence in exchange for good behavior.           It therefore

does not implicate any fundamental right implicitly or

explicitly guaranteed by the Constitution.”).



the merits of his argument and in part because the government failed to
respond.


                                      9
                            CONCLUSION

          For the foregoing reasons, defendant’s motion is

respectfully denied in its entirety.

SO ORDERED.

Dated: June 26, 2019
       Brooklyn, New York

                              ________    /s/ _____
                              HON. KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York




                                10
